DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/01/2021 has been entered.

Status of the Claims
Claims 1, and 11 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATARAMAN et al. (US 2008/0071771) in view of Yan et al. (US 2020/0065422) and in further view of Gaskill (2018/0052885).

Regarding claim 1, VENKATARAMAN teaches a method for generating search suggestions for a search query of multiple entities, the method comprising: 
identifying, by a processing engine, a primary search term from a received search query ([0044], [0052], [0059]); 
in response to identifying the primary search term, accessing a plurality of entities available on a server ([0052], wherein “"TV content", "web videos", and "movies"” are entities, [0059]-[0060]); 
receiving, from the server, metadata for each respective entity of the plurality of entities ([0045]); 
comparing the primary search term to the metadata for each respective entity ([0045] “input can be compared against the various descriptive terms/metadata to identify content that matches”); 
determining, based on the comparing, the primary search term is associated with a plurality of entities ([0052], [0057]); and 
in response to the determination that the primary search term is associated with the plurality of entities, for each respective entity of the plurality of entities: 
identifying at least one respective metadata identifier received in metadata corresponding to each respective entity of the plurality of entities ([0043], [0045]-[0046], F6-8, [0061]); 
comparing the identified at least one respective metadata identifier to a plurality of respective metadata identifiers received in the metadata for each respective entity ([0046]-[0047], [0051], [0057]); 
determining the identified at least one respective metadata identifier is unique among all respective metadata identifiers ([0056] “no single metadata phrase associated with a content item contains both personalities”, [0057] “no other content items are associated with both metadata terms”)(see NOTE I); and 
NOTE II).

NOTE I VENKATARAMAN does not explicitly teach “metadata identifier is unique among all metadata identifiers” instead, VENKATARAMAN teaches that identified metadata content is not the same (different) as shown in [0056]-[0057] and exemplary in F5:504, F8:810 (i.e. all the suggested search strings are unique).
However, to merely obviate such reasoning, Yan teaches metadata identifier is unique among all metadata identifiers” [0005], [0030], [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VENKATARAMAN to include unique metadata identifier as disclosed by Yan.  Doing so would help in identifying entities referenced by mentions in a document in any suitable manner (Yan [0005]).

NOTE II The applicant specification (Pub Version) paragraph 17, states – 
“For example, a generated search string includes "The Golden State Warriors basketball" having the primary search term "Warrior," the entity "Team," and a metadata identifier "basketball.".”
VENKATARAMAN teaches in Figure 6 plurality of generated search strings for the search string YAN -
NEW YORK YANKEES LIVE GAMES 
NEW YORK YANKEES TV SCHEDULE 
NEW YORK YANKEES WEB VIDEOS

See more examples in F8, such as TOM JONES TV CONTENT, TOM JONES WEB VIDEOS etc., which comprise primary 2Application No.: 16/523,881Docket No.: 003597-2311-101Reply to Office Action dated April 2, 2021search term TOM JONES and the entity TV CONTENT.  Such displayed search strings are all unique, and thus, uniquely identifiable by the search string (i.e. TOM JONES TV CONTENT is uniquely identifiable by search, which become metadata identifier, which is analogous to the applicant’s own disclosure Fig.2B).  
However, if VENKATARAMAN does not explicitly teach “generating a suggested search string comprising a plurality of search string elements, wherein the plurality of search string elements includes the primary 2Application No.: 16/523,881Docket No.: 003597-2311-101Reply to Office Action dated April 2, 2021search term, the entity corresponding to the identified at least one respective metadata identifier, and the identified at least one respective metadata identifier”, Gaskill discloses the same in [0091], [0116], [0120], [0125], [0130].
Also note that Gaskill discloses identifying a primary search term in [0084], [0098] and further obviates the teachings of VENKATARAMAN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VENKATARAMAN to include search string comprising the identified metadata identifier as disclosed by Gaskill.  Doing so would bring out more relevant results (Gaskill [0005]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, VENKATARAMAN as modified teaches the method and the system, wherein determining the metadata identifier for the respective entity comprises: 
receiving metadata for the entity, wherein the metadata comprises, for each respective metadata category, a metadata category and a category value (Gaskill [0091], [0099], VENKATARAMAN [0040], [0049]); and 
determining whether at least one category value of a respective metadata category for the entity is unique among category values for the respective metadata category of all other entities (Gaskill [0104], Yan [0005], [0030], [0055]).

Regarding claims 4 and 14, VENKATARAMAN as modified teaches the method and the system, further comprising: 
retrieving historical suggested search string selections from a data structure (Gaskill [0102], [0112], [0114], [0100]); 
determining a common format of the historical suggested search string selections (Gaskill [0077], [0100], [0102], [0096]); and 
determining an order of the plurality of search string elements based on the determined common format of the suggested search string selections (Gaskill [0093], [0096], [0100]).
Note in analogous art Novielli (US 2019/0278870) likewise discloses claims 4 and 14 in [0021] and corresponding paragraphs and further obviates the teachings of VENKATARAMAN and Gaskill.


Note in analogous art Thomsen (US 2015/0294029) likewise discloses claims 5 and 15 in F7 and corresponding paragraphs and further obviates the teachings of VENKATARAMAN and Gaskill.

Regarding claims 6 and 16, VENKATARAMAN as modified teaches the method and the system, wherein a user of the user profile initiated the received search query (Gaskill [0079]).

Regarding claims 7 and 17, VENKATARAMAN as modified teaches the method and the system, further comprising: 
retrieving user profile data (Gaskill [0042]-[0044]); 
determining whether the user profile data matches any of the received metadata for the entity (Gaskill [0112], [0122]); and 
in response to the determination that the user profile data matches any of the received metadata for the entity, including the matching user profile data in the plurality of the search string elements (Gaskill [0123], [0123]).

Regarding claims 8 and 18, VENKATARAMAN as modified teaches the method and the system, wherein the received search query is a voice query (Gaskill [0039], [0041], [0075], F7).

Regarding claims 10 and 20, VENKATARAMAN as modified teaches the method and the system, further comprising generating for display the suggested search string (Gaskill F12:1204, [0127], [0130], VENKATARAMAN F5, 8).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATARAMAN as modified in view of Gabbai et al. (US 2012/0259829).

Regarding claims 3 and 13, VENKATARAMAN as modified teaches the method and the system, wherein in response to the determination that at least one category value of the respective metadata category for the entity is not unique among category values for the respective metadata category of all other entities, determining a category value for an alternative metadata category, 
VENKATARAMAN as modified does not explicitly teach, however Zhou discloses wherein in response to the determination that at least one category value of the respective metadata category for the entity is not unique among category values ([0023], [0044]) for the respective metadata category of all other entities, determining a category value for an alternative metadata category, determining a category value for an alternative metadata category, wherein the alternative metadata category 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of VENKATARAMAN to include unique categories for entities as disclosed by Zhou.  Doing so would improve precision, and accuracy of data that is used to generate the search query suggestions (Zhou [0003]).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATARAMAN as modified in view of Sanghai et al. (US 2015/0294029).

Regarding claims 9 and 19, VENKATARAMAN as modified teaches the method and the system, further comprising generating for 
VENKATARAMAN as modified does not explicitly teach, however Sanghai discloses audio output the suggested search in [0108].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of VENKATARAMAN to include audio output as disclosed by Sanghai.  Doing so would provide various output modes per user preferences.
Note in analogous art Novielli (US 2019/0278870) likewise discloses claims 9 and 19 in [0021] and corresponding paragraphs and further obviates the teachings of VENKATARAMAN and Gaskill.

Claims 1 and 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over ARAVAMUDAN et al. (US 2014/0337381) in view of MARANTZ et al. (US 2014/0282136).

Regarding claim 1, ARAVAMUDAN teaches a method for generating search suggestions for a search query of multiple entities, the method comprising: 

in response to identifying the primary search term, accessing a plurality of entities available on a server ([0036], [0027]); 
receiving, from the server, metadata for each respective entity of the plurality of entities ([0027], [0036]); 
comparing the primary search term to the metadata for each respective entity ([0032] “matches categories and/or microcategories to relate entities from the current query to other entities”, [0033], [0036]); 
determining, based on the comparing, the primary search term is associated with a plurality of entities ([0033]); and 
in response to the determination that the primary search term is associated with the plurality of entities, for each respective entity of the plurality of entities: 
identifying at least one respective metadata identifier received in metadata corresponding to each respective entity of the plurality of entities ([0027] “named entities, each of which is associated with a globally unique identifier (GUID)”); 
comparing the identified at least one respective metadata identifier to a plurality of respective metadata identifiers received in the metadata for each respective entity ([0027] “matches items in a universal smart tagging system with entities”, [0032]-[0033], [0036]); 
determining the identified at least one respective metadata identifier is unique among all respective metadata identifiers ([0036] “three entities are related to sports, sports teams, or New England sports teams, the present system can determine that the trend can be either "sports," "sports teams," or "New England sports teams."”, which are all unique); and 


ARAVAMUDAN does not explicitly teach, however MARANTZ discloses generating a suggested search string (F6, F13). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of ARAVAMUDAN to include generating a suggested search string as disclosed by MARANTZ.  Doing so would help users efficiently retrieve information (MARANTZ [0081]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

The dependent claims are rejected in further view of VENKATARAMAN et al. (US 2008/0071771), Yan et al. (US 2020/0065422), Gaskill (2018/0052885), Sanghai et al. (US 2015/0294029), Gabbai et al. (US 2012/0259829) as indicated in the primary rejection above.

Response to Arguments
Applicant's arguments, filed 10/01/21, in regard to the presently amended claims are not deemed persuasive.  
The applicant argues –

The arguments are not persuasive.  Venkataraman teaches that for a search string “TO JO” a plurality of entities are determined, such as “Tom Jones singer cluster and Tom Jones actor” [0065].  Each of such of entities have unique (to such entities) a respective metadata - Tom Jones actor – TV content, Movies (F8:804) and for Tom Jones singer – CDs, etc. (F8:802).  The generated search string comprise, for example –
TOM JONES TV CONTENT, having primary search term TOM JONES, the entity actor, and a respective metadata identifier TV CONTENT, which is almost identical in concept to the applicant’s own definition disclosed in paragraph [0017] -
“For example, a generated search string includes "The Golden State Warriors basketball" having the primary search term "Warrior," the entity "Team," and a metadata identifier "basketball.".”
Once again, Tom Jones singer and Tom Jones actor are each respective entity of the plurality of entities, and each comprise primary search term TOM JONES, each having respective metadata identifier TOM JONES TV CONTENT or TOM JONES CDS, as shown in Figure 8. 

The applicant further argues –
“Gaskill does not, however, disclose generating a suggested search string comprising the primary search term, the entity corresponding to the identified at least one respective metadata identifier, and the identified at least one respective metadata identifier. Although Gaskill describes a 
The arguments are not persuasive.  Gaskill teaches a generated search suggestion string, such as – "Hi, can you find me a pair of red nikey shoes?”  The red and nikey are determined to be primary search terms for the entity shoes [0098].  Various metadata identifiers are determined, such as “"Men's Athletic Shoes" or "Women's Athletic Shoes"” ([0118]).  The string is generated, such as “"No red nike shoes are currently available, but nike shoes are available now in blue or green."”, which comprise primary search term “red nike”, entity “shoes” and respective metadata identifier “available now in blue or green”.  Thus, Gaskill, likewise discloses the limitation of “generating a suggested search string comprising the primary search term, the entity corresponding to the identified at least one respective metadata identifier, and the identified at least one respective metadata identifier”.

Please note an alternative rejection for the independent claims above, in order to advance the prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	November 22, 2021